Case 20-10243-btob Doc114 Entered 12/29/20 12:52:00 Page iof3

 

 

Certificate of Service
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

IN RE: Pandi, Steve
BK CASE NO: 20-10243-BTB

ATTORNEY FOR THE DEBTOR(S):
Freedom Law Firm, LLC

8985 S. Eastern Ave. Suite 350

Las Vegas, NV 89123
702-880-5554
info@freedomlegalteam.com

On Tuesday, December 29, 2020 a copy of the following documents described below,

e NOTICE OF ENTRY OF JUDGMENT
e JUDGMENT

were deposited for delivery by the United States Postal Service, via certified United States Mail, postage
prepaid, first class, with sufficient postage thereon to the parties listed on the mailing list attached hereto
and incorporated as though fully set forth herein. The above documents were addressed to; Attn: Officer,
Managing or General Agent, or Resident Agent.

The undersigned does hereby declare under penalty of perjury that | have served the above referenced
document(s) on the above listed entities in the manner shown, and prepared the Certificate of Service and
that it is true and correct to the best of my knowledge, information, and belief.

DATED: December 29, 2020 /s/ Raynette-Lin Fuchigami
Raynette-Lin Fuchigami
Employee of Freedom Law Firm, LLC

Bavarian Motors LTD
ATTN: OFFICER

2417 North 16" Street
Phoenix, AZ 85006

///

 

 
Case 20-10243-btpb Doc114 Entered 12/29/20 12:52:00 Page 2of3

900S8

ZV

diz eels

jusWHpnp Jo Sd}ON -GL] SIO}OW) UBLEARG EyZOL-0Z OAeIg ‘Ipued

xIUs0Ud

AyD

JOS UOL YON ZL YC =YAOISSO -NLLV CLT SJO}OW UELeAeg

JIE] POYNSD SIA
Z aul] Ssseuppy | oul] ssauppy ssouisng

BIIAIOS JO aJBII IID
Case 20-10243-btpb Doc114 Entered 12/29/20 12:52:00 Page 3of3

Freedom Law Firm, LLC
8985 S. Eastern Avenue
Suite 350

Las Vegas NV 89123

 

$4.05 USPOSTAGE Pyak4
FIRST-CLASS Be

 

Dec 29 2020
USPS CERTIFIED MAIL Mailed from ZIP 89123

11923275
062S0012913542

9407 1118 9876 5895 4132 37

Bavarian Motors LTD
ATTN OFFICER

2417 North 16th Street
Phoenix AZ 85006

 

 

FOLD ALONG THIS LINE
